Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of June 26, 2020 by
and between VERU INC., a Wisconsin corporation (the “Company”), and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”).
Capitalized terms used herein and not otherwise defined herein are defined in
Section 10 hereof.

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Twenty-Three Million Nine Hundred Thousand Dollars ($23,900,000) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”). The
shares of Common Stock to be purchased hereunder are referred to herein as the
“Purchase Shares.”

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

  1.

PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:

(a)    Initial Purchase; Commencement of Purchases of Common Stock. Immediately
upon Commencement, the Buyer shall purchase from the Company 1,644,737 Purchase
Shares and upon receipt of such Purchase Shares shall pay to the Company as the
purchase price therefor, via wire transfer, Five Million Dollars ($5,000,000)
(such purchase the “Initial Purchase” and such Purchase Shares are referred to
herein as “Initial Purchase Shares”). Upon issuance and payment therefor as
provided herein, such Initial Purchase Shares shall be validly issued and fully
paid and non-assessable. Thereafter, the purchase and sale of Purchase Shares
hereunder shall occur from time to time upon written notices by the Company to
the Buyer on the terms and conditions as set forth herein following the
satisfaction of the conditions (the “Commencement”) as set forth in Sections 6
and 7 below, to occur within five (5) Business Days of the date of this
Agreement (the date of satisfaction of such conditions, the “Commencement
Date”).

(b)    The Company’s Right to Require Regular Purchases. Subject to the terms
and conditions of this Agreement, on any given Business Day after the
Commencement Date, the Company shall have the right but not the obligation to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and the Buyer thereupon shall have the obligation, to buy the number of
Purchase Shares specified in such notice, up to 200,000 Purchase Shares, on such
Business Day (as long as such notice is delivered on or before 5:00 p.m. Eastern
time on such Business Day) (each such purchase, a “Regular Purchase”) at the
Purchase Price on the Purchase Date. The Company and the Buyer may mutually
agree to increase the number of Purchase Shares that may be sold per Regular
Purchase to as much as an additional 2,000,000 Purchase Shares per Business Day.
The Company may deliver additional Purchase Notices to the Buyer from time to
time so long as the most recent purchase has been completed. The share amounts
in this Section 1(b) shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction.



--------------------------------------------------------------------------------

(c)    VWAP Purchases. Subject to the terms and conditions of this Agreement, in
addition to purchases of Purchase Shares as described in Section 1(b) above,
with one Business Day’s prior written notice, the Company shall also have the
right but not the obligation to direct the Buyer by the Company’s delivery to
the Buyer of a VWAP Purchase Notice from time to time, and the Buyer thereupon
shall have the obligation, to buy the VWAP Purchase Share Percentage of the
trading volume of the Common Stock on the VWAP Purchase Date up to the VWAP
Purchase Share Volume Maximum on the VWAP Purchase Date (each such purchase, a
“VWAP Purchase”) at the VWAP Purchase Price. The Company may deliver a VWAP
Purchase Notice to the Buyer on or before 5:00 p.m. Eastern time on a date on
which (i) the Company also submitted a Purchase Notice for a Regular Purchase of
at least 200,000 Purchase Shares to the Buyer and (ii) the Closing Sale Price is
higher than $0.50. The share amount in the prior sentence shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split, or other similar transaction. A VWAP Purchase shall
automatically be deemed completed at such time on the VWAP Purchase Date that
the Sale Price falls below the VWAP Minimum Price Threshold; in such
circumstance, the VWAP Purchase Amount shall be calculated using (i) the VWAP
Purchase Share Percentage of the aggregate shares traded on the Principal Market
for such portion of the VWAP Purchase Date prior to the time that the Sale Price
fell below the VWAP Minimum Price Threshold and (ii) a VWAP Purchase Price
calculated using the volume weighted average price of Common Stock sold during
such portion of the VWAP Purchase Date prior to the time that the Sale Price
fell below the VWAP Minimum Price Threshold. Each VWAP Purchase Notice must be
accompanied by instructions to the Company’s Transfer Agent to immediately issue
to the Buyer an amount of Common Stock equal to the VWAP Purchase Share
Estimate, a good faith estimate by the Company of the number of Purchase Shares
that the Buyer shall have the obligation to buy pursuant to the VWAP Purchase
Notice. In no event shall the Buyer, pursuant to any VWAP Purchase, purchase a
number of Purchase Shares that exceeds the VWAP Purchase Share Estimate issued
on the VWAP Purchase Date in connection with such VWAP Purchase Notice; however,
the Buyer will immediately return to the Company any amount of Common Stock
issued pursuant to the VWAP Purchase Share Estimate that exceeds the number of
Purchase Shares the Buyer actually purchases in connection with such VWAP
Purchase. Upon completion of each VWAP Purchase Date, the Buyer shall submit to
the Company a confirmation of the VWAP Purchase in form and substance reasonably
acceptable to the Company. The Company may deliver additional VWAP Purchase
Notices to the Buyer from time to time so long as the most recent purchase has
been completed.

(d)    Payment for Purchase Shares. For each Regular Purchase, the Buyer shall
pay to the Company an amount equal to the Purchase Amount as full payment for
such Purchase Shares via wire transfer of immediately available funds on the
same Business Day that the Buyer receives such Purchase Shares. For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the second Business Day following the VWAP
Purchase Date. All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.

(e)    Purchase Price Floor. The Company and the Buyer shall not effect any
sales under this Agreement on any Purchase Date where the Closing Sale Price is
less than the Floor Price. “Floor Price” means $0.25 per share of Common Stock,
which shall not be adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction.

 

2



--------------------------------------------------------------------------------

(f)    Records of Purchases. The Buyer and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each purchase, or shall use such other method
reasonably satisfactory to the Buyer and the Company to reconcile the remaining
Available Amount.

(g)    Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Buyer made under this Agreement.

(h)    Compliance with Principal Market Rules. Notwithstanding anything in this
Agreement to the contrary, and in addition to the limitations set forth in
Section 1(e), the total number of shares of Common Stock that may be issued
under this Agreement, including the Commitment Shares (as defined in
Section 4(e) hereof), shall be limited to 13,594,562 shares of Common Stock (the
“Exchange Cap”), which equals 19.99% of the Company’s outstanding shares of
Common Stock as of the date hereof, unless stockholder approval is obtained to
issue more than such 19.99%. The Exchange Cap shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction. The foregoing limitation shall
not apply if stockholder approval has not been obtained and at any time the
Exchange Cap is reached and at all times thereafter the average price paid for
all shares of Common Stock issued under this Agreement is equal to or greater
than $3.38 (the “Minimum Price”), a price equal to the lower of (1) the Closing
Sale Price immediately preceding the execution of this Agreement or (2) the
arithmetic average of the five (5) Closing Sale Prices for the Common Stock
immediately preceding the execution of this agreement (in such circumstance, for
purposes of the Principal Market, the transaction contemplated hereby would not
be “below market” and the Exchange Cap would not apply). The Minimum Price shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction.
Notwithstanding anything to the contrary in this Agreement or otherwise, the
Company shall not be required or permitted to issue, and the Buyer shall not be
required to purchase, any shares of Common Stock under this Agreement if such
issuance would breach the Company’s obligations under the rules or regulations
of the Principal Market. The Company may, in its sole discretion, determine
whether to obtain stockholder approval to issue more than 19.99% of its
outstanding shares of Common Stock hereunder if such issuance would require
stockholder approval under the rules or regulations of the Principal Market.

(i)    Beneficial Ownership Limitation. The Company shall not issue, and the
Buyer shall not purchase any shares of Common Stock under this Agreement, if
such shares proposed to be issued and sold, when aggregated with all other
shares of Common Stock then owned beneficially (as calculated pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”) and Rule 13d-3 promulgated thereunder) by the Buyer and its affiliates
would result in the beneficial ownership by the Buyer and its affiliates of more
than 19.99% of the then issued and outstanding shares of Common Stock of the
Company.

 

  2.

BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

(a)    Investment Purpose. The Buyer is entering into this Agreement and
acquiring the Commitment Shares and the Purchase Shares (the Purchase Shares and
the Commitment Shares are

 

3



--------------------------------------------------------------------------------

collectively referred to herein as the “Securities”), for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; provided however, by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term.

(b)    Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D under the 1933 Act.

(c)    [Intentionally Omitted.]

(d)    Information. The Buyer has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in
Section 3(f) hereof). The Buyer understands that its investment in the
Securities involves a high degree of risk. The Buyer (i) is able to bear the
economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(e)    No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(f)    [Intentionally Omitted.]

(g)    Organization. The Buyer is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted.

(h)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to (i) general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents (as defined in Section 3(b)
hereof) by the Buyer and the consummation by it of the transactions contemplated
hereby and thereby do not conflict with the Buyer’s certificate of organization
or operating agreement or similar documents, and do not require further consent
or authorization by the Buyer, its managers or its members.

 

4



--------------------------------------------------------------------------------

(i)    Residency. The Buyer is a resident of the State of Illinois.

(j)    No Prior Short Selling. The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the 1934 Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

  3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

(a)    Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns more than 50% of the voting stock or capital stock or other
similar equity interests) are corporations or limited liability companies duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate or organizational power and authority to own their properties and to
carry on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under the Transaction Documents. The
Company has no material Subsidiaries except as set forth on Schedule 3(a).

(b)    Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Articles of Incorporation or Bylaws (as defined below), and do not
require further consent or authorization by the Company, its Board of Directors,
except as set forth in this Agreement, or its stockholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by (y) general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies and (z) public policy

 

5



--------------------------------------------------------------------------------

underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation) with regards to indemnification,
contribution or exculpation. The Board of Directors of the Company or duly
authorized committee thereof has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit B attached
hereto to authorize this Agreement and the transactions contemplated hereby. The
Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any material respect. The Company has delivered to
the Buyer a true and correct copy of the Signing Resolutions as approved by the
Board of Directors of the Company.

(c)    Capitalization. As of the date hereof, the authorized capital stock of
the Company consists of (i) 154,000,000 shares of Common Stock, par value $0.01,
of which as of the date hereof, 68,006,814 shares are issued and outstanding,
2,183,704 shares are held as treasury shares, 14,653,569 shares are reserved for
future issuance pursuant to the Company’s equity incentive plans, of which
approximately 5,983,735 shares remain available for future option grants or
stock awards, and 2,326,841 shares are issuable and reserved for issuance
pursuant to securities (other than stock options or equity based awards issued
pursuant to the Company’s stock incentive plans) exercisable or exchangeable
for, or convertible into, shares of Common Stock, and (ii) 5,000,000 shares of
Class A preferred stock, par value $0.01 per share, and 15,000 shares of Class B
preferred stock, par value $0.50 per share, with liquidation preferences set
forth on Schedule 3(c), of which as of the date hereof zero shares are issued
and outstanding. All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and non-assessable. Except as disclosed in
Schedule 3(c), (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities of the Company or any of its Subsidiaries, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no material agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished or made available to the
Buyer true and correct copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”).

(d)    Issuance of Securities. The Commitment Shares and the Initial Purchase
Shares have been duly authorized and, upon issuance in accordance with the terms
hereof, the Commitment Shares and the Initial Purchase Shares shall be
(i) validly issued, fully paid and non-assessable and (ii) free from all taxes,
liens and charges with respect to the issuance thereof. Upon issuance and
payment therefore in accordance with the terms and conditions of this Agreement,
the Purchase Shares shall be validly issued, fully paid and non-assessable and
free from all taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

 

6



--------------------------------------------------------------------------------

(e)    No Conflicts. Except as disclosed in Schedule 3(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and issuance of the
Purchase Shares) will not (i) result in a violation of the Articles of
Incorporation, Preferences and Rights of any outstanding series of preferred
stock of the Company or the Bylaws or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or result, to the Company’s
knowledge, in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of the Principal Market applicable to the Company or any
of its Subsidiaries) or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected, except in the case of conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which would not reasonably be expected to result in a
Material Adverse Effect. Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Articles of Incorporation, Preferences and Rights of any outstanding series
of preferred stock of the Company or Bylaws or their organizational charter or
bylaws, respectively. Except as disclosed in Schedule 3(e), neither the Company
nor any of its Subsidiaries is in violation of any term of or is in default
under any material contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible violations,
defaults, terminations or amendments that would not reasonably be expected to
have a Material Adverse Effect. The business of the Company and its Subsidiaries
is not being conducted, and shall not be conducted, in violation of any law,
ordinance, or regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect. Except as
specifically contemplated by this Agreement, reporting obligations under the
1934 Act, or as required under the 1933 Act or applicable state securities laws
or the filing of a Listing of Additional Shares Notification Form with the
Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. Except
as disclosed in Schedule 3(e) and for reporting obligations under the 1934 Act,
all consents, authorizations, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date. Except as disclosed
in Schedule 3(e), the Company is not subject to any notices or actions from or
to the Principal Market other than routine matters incident to listing on the
Principal Market and not involving a violation of the rules of the Principal
Market. Except as disclosed in Schedule 3(e), to the Company’s knowledge, the
Principal Market has not commenced any delisting proceedings against the
Company.

(f)    SEC Documents; Financial Statements. Except as disclosed in Schedule
3(f), since March 31, 2019, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective dates
(except as they have been correctly amended), the SEC

 

7



--------------------------------------------------------------------------------

Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC (except as they may have been properly amended), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. As of
their respective dates (except as they have been properly amended), the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not presently the subject of any inquiry, investigation or action by the SEC.

(g)    Absence of Certain Changes. Except as disclosed in Schedule 3(g), since
March 31, 2020, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries taken as a whole. For purposes of this Agreement,
neither a decrease in cash or cash equivalents or in the market price of the
Common Stock nor losses incurred in the ordinary course of the Company’s
business shall be deemed or considered a material adverse change. The Company
has not taken any steps, and does not currently expect to take any steps, to
seek protection pursuant to any Bankruptcy Law nor does the Company or any of
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy or insolvency proceedings. The Company
is financially solvent and is generally able to pay its debts as they become
due.

(h)    Absence of Litigation. Except as disclosed in Schedule 3(h), to the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect (each, an “Action”). A
description of each such Action, if any, is set forth in Schedule 3(h).

(i)    Acknowledgment Regarding Buyer’s Status. The Company acknowledges and
agrees that the Buyer is acting solely in the capacity of arm’s length purchaser
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives and
advisors.

 

8



--------------------------------------------------------------------------------

(j)    Intellectual Property Rights. To the Company’s knowledge, the Company and
its Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (collectively, “Intellectual Property”) necessary to conduct their
respective businesses as now conducted, except as set forth in Schedule 3(j) or
to the extent that the failure to own, possess, license or otherwise hold
adequate rights to use Intellectual Property would not, individually or in the
aggregate, have a Material Adverse Effect. Except as disclosed in Schedule 3(j),
to the Company’s knowledge, none of the Company’s active and registered
Intellectual Property have expired or terminated, or, by the terms and
conditions thereof, will expire or terminate within two years from the date of
this Agreement, except as would not reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any Intellectual Property
of others and, except as set forth on Schedule 3(j), there is no claim, action
or proceeding being made or brought against, or to the Company’s knowledge,
being threatened against, the Company or its Subsidiaries regarding Intellectual
Property, which could reasonably be expected to have a Material Adverse Effect.

(k)    Environmental Laws. To the Company’s knowledge, the Company and its
Subsidiaries (i) are in material compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety or the environment and with respect to hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all material permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in material compliance with all terms and conditions of any such
permit, license or approval, except where, in each of the three foregoing
clauses, the failure to so comply or receive such approvals would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(l)    Title. The Company and its Subsidiaries have good and marketable title to
all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(l) or such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries or would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Any real property and facilities held
under lease by the Company and any of its Subsidiaries, to the Company’s
knowledge, are held by them under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.

(m)    Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be reasonable and
customary in the businesses in which the Company and its Subsidiaries are
engaged. To the Company’s knowledge, since January 1, 2018, neither the Company
nor any such Subsidiary has been refused any insurance coverage sought or
applied for and neither the Company nor any such Subsidiary, to the Company’s
knowledge, will be unable to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(n)    Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted, and neither the Company nor any such
Subsidiary has received any written notice of proceedings relating to the
revocation or modification of any such material certificate, authorization or
permit.

(o)    Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes or filed valid extensions) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books reserves reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. To the Company’s knowledge,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.

(p)    Transactions With Affiliates. Except as set forth on Schedule 3(p) and
other than the grant or exercise of stock options or any other equity securities
offered pursuant to duly adopted stock or incentive compensation plans as
disclosed on Schedule 3(c), none of the officers, directors or employees of the
Company is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for services as employees, officers and directors and
reimbursement for expenses incurred on behalf of the Company), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
material interest or is an officer, director, trustee or general partner.

(q)    Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any which the board can take, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Articles of Incorporation or the laws of the state of its
incorporation, which is or could become applicable to the Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and the Buyer’s ownership of the
Securities.

(r)    Registration Statement. The Shelf Registration Statement (as defined in
Section 4(a) hereof) has been declared effective by the SEC, and no stop order
has been issued or is pending or, to the knowledge of the Company, threatened by
the SEC with respect thereto. As of the date hereof, the Company has a dollar
amount of securities registered and unsold under the Shelf Registration
Statement, which is not less than the sum of (i) the Available Amount and
(ii) the market value of the Commitment Shares on the date hereof.

 

10



--------------------------------------------------------------------------------

  4.

COVENANTS.

(a)    Filing of Form 8-K and Prospectus Supplement. The Company agrees that it
shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby. The
Company shall file within two (2) Business Days from the date hereof a
prospectus supplement to the Company’s existing shelf registration statement on
Form S-3 (File No. 333-221120, the “Shelf Registration Statement”) covering the
sale of the Commitment Shares and Purchase Shares (the “Prospectus Supplement”)
in accordance with the terms of the Registration Rights Agreement between the
Company and the Buyer, dated as of the date hereof (the “Registration Rights
Agreement”). The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement and any New Registration Statement (as defined in the
Registration Rights Agreement) effective pursuant to Rule 415 promulgated under
the 1933 Act and available for sales of all Securities to the Buyer until such
time as (i) it no longer qualifies to make sales under the Shelf Registration
Statement (which shall be understood to include the inability of the Company to
immediately register sales of Securities to the Buyer under the Shelf
Registration Statement or any New Registration Statement pursuant to General
Instruction I.B.6 of Form S-3), (ii) the date on which all the Securities have
been sold under this Agreement and no Available Amount remains thereunder, or
(iii) the Agreement has been terminated. The Shelf Registration Statement
(including any amendments or supplements thereto and prospectuses or prospectus
supplements, including the Prospectus Supplement, contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

(b)    Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial sale
of the Securities to the Buyer under this Agreement and (ii) any subsequent sale
of the Securities by the Buyer, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Buyer from time to time, and shall provide evidence
of any such action so taken to the Buyer at its written request; provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.

(c)    Listing. The Company shall promptly secure the listing of all of the
Securities upon each national securities exchange and automated quotation system
that requires an application by the Company for listing, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing, so long as any other shares of Common Stock
shall be so listed. The Company shall use its commercially reasonable efforts to
maintain the Common Stock’s listing on the Principal Market. Neither the Company
nor any of its Subsidiaries shall take any action that would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market, unless the Common Stock is immediately thereafter traded on
the New York Stock Exchange, the NYSE American, the Nasdaq Global Select Market,
the Nasdaq Global Market, or the Nasdaq Capital Market. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section.

(d)    Limitation on Short Sales and Hedging Transactions. The Buyer agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11(k), the Buyer and its agents,
representatives and affiliates shall not in any manner whatsoever enter

 

11



--------------------------------------------------------------------------------

into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the 1934 Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

(e)    Issuance of Commitment Shares and Initial Purchase Shares. In connection
with the Commencement, the Company shall issue to the Buyer as consideration for
the Buyer entering into this Agreement 212,130 shares of Common Stock (the
“Commitment Shares”) and, pursuant to Section 1(a), the Buyer shall purchase the
Initial Purchase Shares. The Commitment Shares and the Initial Purchase Shares
shall be issued without any restrictive legend whatsoever or prior sale
requirement.

(f)    Due Diligence. The Buyer shall have the right, from time to time as the
Buyer may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours and subject to reasonable prior notice
to the Company. The Company and its officers and employees shall provide
information and reasonably cooperate with the Buyer in connection with any
reasonable request by the Buyer related to the Buyer’s due diligence of the
Company, including, but not limited to, any such request made by the Buyer in
connection with (i) the filing of the prospectus supplement described in
Section 4(a) hereof and (ii) the Commencement; provided, however, that at no
time is the Company required to disclose material nonpublic information to the
Buyer or breach any obligation of confidentiality or non-disclosure to a third
party or make any disclosure that could cause a waiver of attorney-client
privilege. Except as may be required by law, court order or governmental
authority, each party hereto agrees not to disclose any Confidential Information
of the other party to any third party and shall not use the Confidential
Information of such other party for any purpose other than in connection with,
or in furtherance of, the transactions contemplated hereby; provided, that to
the extent such disclosure is required by law, court order or governmental
authority, the receiving party shall provide the disclosing party with
reasonable prior written notice of such disclosure and make a reasonable effort
to assist the disclosing party in obtaining a protective order preventing or
limiting the disclosure and/or requiring that the Confidential Information so
disclosed be used only for the purposes for which the law, court order or
governmental authority requires. Each party hereto acknowledges that the
Confidential Information shall remain the property of the disclosing party and
agrees that it shall take all reasonable measures to protect the secrecy of any
Confidential Information disclosed by the other party.

 

  5.

TRANSFER AGENT INSTRUCTIONS.

All of the Purchase Shares to be issued under this Agreement shall be issued
without any restrictive legend unless the Buyer expressly consents otherwise.
The Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue Common Stock in the name of the Buyer for
the Purchase Shares (the “Irrevocable Transfer Agent Instructions”). The Company
warrants to the Buyer that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5, will be given by the Company
to the Transfer Agent with respect to the Purchase Shares and that the
Commitment Shares, Initial Purchase Shares and the Purchase Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Registration Rights Agreement.

 

12



--------------------------------------------------------------------------------

  6.

CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE

      

SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.

The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase
Shares):

(a)    The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company;

(b)    The representations and warranties of the Buyer shall be true and correct
as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such specific date) and the
Buyer shall have performed, satisfied and complied in all material respects with
the covenants and agreements required by this Agreement to be performed,
satisfied or complied with by the Buyer at or prior to the Commencement Date;
and

(c)    The Prospectus Supplement shall have been delivered to the Buyer and no
stop order with respect to the registration statement covering the sale of
shares to the Buyer shall be pending or threatened by the SEC.

 

  7.

CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK.

The obligation of the Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase Shares)
and once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:

(a)    The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer;

(b)    The Company shall have issued to the Buyer the Commitment Shares;

(c)    The Common Stock shall be authorized for quotation on the Principal
Market, trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, other than a general halt in
trading in the Common Stock by the Principal Market under halt codes indicating
pending or released material news, and the Securities shall be approved for
listing upon the Principal Market;

(d)    The Buyer shall have received the opinion of the Company’s legal counsel
dated as of the Commencement Date in customary form and substance;

(e)    The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date of this Agreement
and as of the Commencement Date as though made at that time (except for
representations and warranties that speak

 

13



--------------------------------------------------------------------------------

as of a specific date, which shall be true and correct in all material respects
as of such specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Buyer shall have
received a certificate, executed by the CEO, President or CFO of the Company,
dated as of the Commencement Date, to the foregoing effect in the form attached
hereto as Exhibit A;

(f)    The Board of Directors of the Company or a duly authorized committee
thereof shall have adopted resolutions substantially in the form attached hereto
as Exhibit B which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;

(g)    [Intentionally Omitted.];

(h)    The Irrevocable Transfer Agent Instructions, in form acceptable to the
Buyer shall have been delivered to and acknowledged in writing by the Company
and the Buyer and have been delivered to the Transfer Agent;

(i)    The Company shall have delivered to the Buyer a certificate evidencing
the incorporation and good standing of the Company in the State of Wisconsin
issued by the Department of Financial Institutions of the State of Wisconsin as
of a date within ten (10) Business Days of the Commencement Date;

(j)    [Intentionally Omitted.];

(k)    The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;

(l)    The Shelf Registration Statement shall have been declared effective under
the 1933 Act by the SEC and no stop order with respect thereto shall be pending
or threatened by the SEC. The Company shall have prepared and delivered to the
Buyer a final and complete form of prospectus supplement, dated and current as
of the Commencement Date, to be used in connection with any issuances of any
Commitment Shares, Initial Purchase Shares or any Purchase Shares to the Buyer,
and to be filed by the Company within two (2) Business Days after the
Commencement Date pursuant to Rule 424(b). The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares and the Purchase Shares
pursuant to this Agreement in compliance with such laws;

(m)    No Event of Default has occurred and is continuing, or any event which,
after notice and/or lapse of time, would become an Event of Default has
occurred;

(n)    On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, stockholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Articles of Incorporation or the laws of the state of its incorporation that is
or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Buyer’s ownership of the Securities; and

 

14



--------------------------------------------------------------------------------

(o)    The Company shall have provided the Buyer with the information reasonably
requested by the Buyer in connection with its due diligence requests made prior
to, or in connection with, the Commencement, in accordance with the terms of
Section 4(f) hereof.

 

  8.

INDEMNIFICATION.

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
third party actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Indemnitee and arising out of
or resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from (A) a breach of any of the
Buyer’s representations and warranties, covenants or agreements contained in
this Agreement, or (B) the gross negligence, bad faith or willful misconduct of
the Buyer or any other Indemnitee. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

  9.

EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a)    during any period in which the effectiveness of any registration
statement is required to be maintained pursuant to the terms of the Registration
Rights Agreement, the effectiveness of such registration statement lapses for
any reason (including, without limitation, the issuance of a stop order) or is
unavailable to the Company for sale of all of the Registrable Securities (as
defined in the Registration Rights Agreement) to the Buyer in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of ten (10) consecutive Business Days or for more than an
aggregate of thirty (30) Business Days in any 365-day period, which is not in
connection with a post-effective amendment to any such registration statement or
the filing of a new registration statement; provided, however, that in
connection with any post-effective amendment to such registration statement or
filing of a new registration statement that is required to be declared effective
by the SEC, such lapse or unavailability may continue for a period of no more
than thirty (30) consecutive Business Days, which such period shall be extended
for an additional thirty (30) Business Days if the Company receives a comment
letter from the SEC in connection therewith;

 

15



--------------------------------------------------------------------------------

(b)    the suspension from trading or failure of the Common Stock to be listed
on a Principal Market for a period of three (3) consecutive Business Days;

(c)    the delisting of the Common Stock from the Principal Market, and the
Common Stock is not immediately thereafter trading on the New York Stock
Exchange, the NYSE American, the Nasdaq Global Select Market, the Nasdaq Global
Market, or the Nasdaq Capital Market;

(d)    the failure for any reason by the Transfer Agent to issue Purchase Shares
to the Buyer within five (5) Business Days after the applicable Purchase Date
that the Buyer is entitled to receive;

(e)    the Company’s breach of any representation or warranty (as of the dates
made), covenant or other term or condition under any Transaction Document if
such breach would reasonably be expected to have a Material Adverse Effect and
except, in the case of a breach of a covenant which is reasonably curable, only
if such breach continues uncured for a period of at least five (5) Business
Days;

(f)    if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

(g)    if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent;

(h)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

(i)    if at any time after the Commencement Date, the Exchange Cap is reached
unless and until stockholder approval is obtained pursuant to Section 1(h)
hereof. The Exchange Cap shall be deemed to be reached at such time if, upon
submission of a Purchase Notice or VWAP Purchase Notice under this Agreement,
the issuance of such shares of Common Stock would exceed the number of shares of
Common Stock which the Company may issue under this Agreement without breaching
the Company’s obligations under the rules or regulations of the Principal
Market.

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated to
purchase any shares of Common Stock under this Agreement. If pursuant to or
within the meaning of any Bankruptcy Law, the Company commences a voluntary case
or any Person commences a proceeding against the Company, a Custodian is
appointed for the Company or for all or substantially all of its property, or
the Company makes a general assignment for the benefit of its creditors, (any of
which would be an Event of Default as described in Sections 9(f), 9(g) and 9(h)
hereof) this Agreement shall automatically terminate without any liability or
payment to the

 

16



--------------------------------------------------------------------------------

Company without further action or notice by any Person. No such termination of
this Agreement under Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

 

  10.

CERTAIN DEFINED TERMS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)    “1933 Act” means the Securities Act of 1933, as amended.

(b)    “Available Amount” means initially Twenty-Three Million Eight Hundred
Fifty Thousand Dollars ($23,850,000) in the aggregate which amount shall be
reduced by the Purchase Amount (including the Initial Purchase) each time the
Buyer purchases shares of Common Stock pursuant to Section 1 hereof including
the purchase of the Initial Purchase Shares under Section 1(a) hereof.

(c)    “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

(d)    “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

(e)    “Closing Sale Price” means the last closing trade price for the Common
Stock on the Principal Market as reported by the Principal Market.

(f)    “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is expressly identified as Confidential Information at the time of
such initial disclosure and confirmed in writing as being Confidential
Information within ten (10) Business Days after the initial disclosure.
Confidential Information may also include information disclosed to a disclosing
party by third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party;
(ii) becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party at
the time of disclosure by the disclosing party as shown by the receiving party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

(g)    “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

17



--------------------------------------------------------------------------------

(h)    “Maturity Date” means the date that is thirty-six (36) months from the
Commencement Date.

(i)    “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

(j)    “Principal Market” means the Nasdaq Capital Market; provided however,
that in the event the Company’s Common Stock is ever listed or traded on the New
York Stock Exchange, the NYSE American, the Nasdaq Global Select Market, the
Nasdaq Global Market, or the Nasdaq Capital Market, then the “Principal Market”
shall mean such other market or exchange on which the Company’s Common Stock is
then listed or traded.

(k)    “Purchase Amount” means, with respect to any particular purchase made
hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice or VWAP
Purchase Notice which the Company delivers to the Buyer.

(l)    “Purchase Date” means, with respect to any Regular Purchase made
hereunder, the Business Day of receipt by the Buyer of a valid Purchase Notice
that the Buyer is to buy Purchase Shares pursuant to Section 1(b) hereof.

(m)     “Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares pursuant to
Section 1(b) hereof as specified by the Company therein at the applicable
Purchase Price on the Purchase Date.

(n)     “Purchase Price” means the lesser of (i) the lowest Sale Price of the
Common Stock on the Purchase Date or (ii) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the ten
(10) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

(o)    “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market during normal trading hours, as reported by the Principal
Market.

(p)    “SEC” means the United States Securities and Exchange Commission.

(q)    “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

(r)    “VWAP Minimum Price Threshold” means, with respect to any particular VWAP
Purchase Notice, the Sale Price on the VWAP Purchase Date equal to the greater
of (i) 80% of the Closing Sale Price on the Business Day immediately preceding
the VWAP Purchase Date or (ii) such higher price as set forth by the Company in
the VWAP Purchase Notice.

(s)    “VWAP Purchase Amount” means, with respect to any particular VWAP
Purchase Notice, the portion of the Available Amount to be purchased by the
Buyer pursuant to Section 1(c) hereof

 

18



--------------------------------------------------------------------------------

pursuant to a valid VWAP Purchase Notice which requires the Buyer to buy the
VWAP Purchase Share Percentage of the aggregate shares traded on the Principal
Market during normal trading hours on the VWAP Purchase Date up to the VWAP
Purchase Share Volume Maximum, subject to the VWAP Minimum Price Threshold.

(t)    “VWAP Purchase Date” means, with respect to any VWAP Purchase made
hereunder, the Business Day following the receipt by the Buyer of a valid VWAP
Purchase Notice that the Buyer is to buy Purchase Shares pursuant to
Section 1(c) hereof.

(u)    “VWAP Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares on the VWAP
Purchase Date pursuant to Section 1(c) hereof as specified by the Company
therein at the applicable VWAP Purchase Price with the applicable VWAP Purchase
Share Percentage specified therein.

(v)    “VWAP Purchase Share Percentage” means, with respect to any particular
VWAP Purchase Notice pursuant to Section 1(c) hereof, the percentage set forth
in the VWAP Purchase Notice which the Buyer will be required to buy as a
specified percentage of the aggregate shares traded on the Principal Market
during normal trading hours up to the VWAP Purchase Share Volume Maximum on the
VWAP Purchase Date subject to Section 1(c) hereof but in no event shall this
percentage exceed thirty percent (30%) of such VWAP Purchase Date’s share
trading volume of the Common Stock on the Principal Market during normal trading
hours.

(w)     “VWAP Purchase Price” means the lesser of (i) the Closing Sale Price on
the VWAP Purchase Date; or (ii) ninety-seven percent (97%) of volume weighted
average price for the Common Stock traded on the Principal Market during normal
trading hours on (A) the VWAP Purchase Date if the aggregate shares traded on
the Principal Market on the VWAP Purchase Date have not exceeded the VWAP
Purchase Share Volume Maximum and the Sale Price of Common Stock has not fallen
below the VWAP Minimum Price Threshold (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction), or (B) the portion of the VWAP Purchase
Date until such time as the sooner to occur of (1) the time at which the
aggregate shares traded on the Principal Market has exceeded the VWAP Purchase
Share Volume Maximum, or (2) the time at which the Sale Price of Common Stock
falls below the VWAP Minimum Price Threshold (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

(x)     “VWAP Purchase Share Estimate” means the number of shares of Common
Stock that the Company has in its sole discretion irrevocably instructed its
Transfer Agent to issue to the Buyer via the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program in connection with a VWAP Purchase
Notice pursuant to Section 1(c) hereof and issued to the Buyer’s or its
designee’s balance account with DTC through its Deposit Withdrawal At Custodian
(DWAC) system on the VWAP Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

(y)     “VWAP Purchase Share Volume Maximum” means a number of shares of Common
Stock traded on the Principal Market during normal trading hours on the VWAP
Purchase Date equal to: (i) the VWAP Purchase Share Estimate, divided by
(ii) the VWAP Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

19



--------------------------------------------------------------------------------

  11.

MISCELLANEOUS.

(a)    Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Wisconsin shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)    Entire Agreement. This Agreement and the Registration Rights Agreement
supersede all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. Each of the Company and the Buyer acknowledge and agree that it has not
relied on, in any manner whatsoever, any representations or statements, written
or oral, other than as expressly set forth in this Agreement. The Buyer and the
Company agree that that certain Common Stock Purchase Agreement, dated as of
December 29, 2017 by and between the Company and the Buyer is hereby terminated
as of the date hereof.

 

20



--------------------------------------------------------------------------------

(f)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

 

  

Veru Inc.

  

48 NW 25th Street, Suite 102

  

Miami, FL 33127

  

Telephone:

  

305-509-6897

  

Attention:

  

Michele Greco

  

Email:

  

mgreco@verupharma.com

With a copy (which shall not constitute notice) to:

 

  

Reinhart Boerner Van Deuren s.c.

  

1000 North Water Street, Suite 1700

  

Milwaukee, WI 53202

  

Telephone:

  

414-298-1000

  

Facsimile:

  

414-298-8097

  

Attention:

  

Benjamin G. Lombard, Esq.

  

Email:

  

blombard@reinhartlaw.com

If to the Buyer:

 

  

Aspire Capital Fund, LLC

  

155 North Wacker Drive, Suite 1600

  

Chicago, IL 60606

  

Telephone:

  

312-658-0400

  

Facsimile:

  

312-658-4005

  

Attention:

  

Steven G. Martin

  

Email:

  

smartin@aspirecapital.com

With a copy to (which shall not constitute delivery to the Buyer):

 

  

Morrison & Foerster LLP

  

2000 Pennsylvania Avenue, NW, Suite 6000

  

Washington, DC 20006

  

Telephone:

  

202-778-1603

  

Facsimile:

  

202-887-0763

  

Attention:

  

David M. Lynn, Esq.

  

Email:

  

dlynn@mofo.com

 

21



--------------------------------------------------------------------------------

If to the Transfer Agent:

 

  

Computershare Trust Company, N.A.

  

8742 Lucent Blvd., Suite 225

  

Highlands Ranch, CO 80129

  

Telephone:

  

303-262-0789

  

Facsimile:

  

303-262-0609

  

Attention:

  

Christine Abbey

  

Email:

  

christine.abbey@computershare.com

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number, (C) electronically generated by the sender’s
electronic mail containing the time, date and recipient email address or
(D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.

(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation; provided, however, that any transaction, whether by merger,
reorganization, restructuring, consolidation, financing or otherwise, whereby
the Company remains the surviving entity immediately after such transaction
shall not be deemed a succession or assignment. The Buyer may not assign its
rights or obligations under this Agreement.

(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

(i)    Publicity. The Buyer shall have the right to approve (such approval not
to be unreasonably withheld or delayed) before issuance any disclosure in any
press release, SEC filing or other public document made by or on behalf of the
Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least one (1) Business Day prior to its release;
provided, however, that the Company’s obligations pursuant to this Section 11(i)
shall not apply if the material provisions of such press release, SEC filing, or
other public disclosure previously has been publicly disclosed by the Company in
accordance with this Section 11(i). The Buyer must be provided with a copy of
the disclosure at least one (1) Business Day prior to any release or use by the
Company thereof, it being understood that the Buyer’s review and approval of any
disclosure

 

22



--------------------------------------------------------------------------------

pursuant to this Section 11(i) relates solely to the portions of any document
that references the Buyer, its purchases hereunder or any aspect of this
Agreement or the transactions contemplated hereby and not to any other part of
any such document.

(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)    Termination. This Agreement may be terminated only as follows:

(i)    By the Buyer any time an Event of Default exists without any liability or
payment to the Company. However, if pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under this Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

(ii)    In the event that the Commencement shall not have occurred the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of either party to the other party under
this Agreement.

(iii)    In the event that the Commencement shall not have occurred within ten
(10) Business Days of the date of this Agreement, due to the failure to satisfy
any of the conditions set forth in Sections 6 and 7 above with respect to the
Commencement, either party shall have the option to terminate this Agreement at
the close of business on such date or thereafter without liability of either
party to any other party; provided, however, that the right to terminate this
Agreement under this Section 11(k)(iii) shall not be available to either party
if such failure to satisfy any of the conditions set forth in Sections 6 and 7
is the result of a breach of this Agreement by such party or the failure of any
representation or warranty of such party included in this Agreement to be true
and correct in all material respects.

(iv)     At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability whatsoever of either party to the other party
under this Agreement. The Company Termination Notice shall not be effective
until one (1) Business Day after it has been received by the Buyer.

(v)    This Agreement shall automatically terminate on the date that the Company
sells and the Buyer purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement.

 

23



--------------------------------------------------------------------------------

(vi)    If by the Maturity Date for any reason or for no reason the full
Available Amount under this Agreement has not been purchased as provided for in
Section 1 of this Agreement, this Agreement shall automatically terminate on the
Maturity Date, without any action or notice on the part of any party and without
any liability whatsoever of any party to any other party under this Agreement.

Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any termination of
this Agreement pursuant to this Section 11(k) shall be effected by written
notice from the Company to the Buyer, or the Buyer to the Company, as the case
may be, setting forth the basis for the termination hereof. The representations
and warranties of the Company and the Buyer contained in Sections 2, 3 and 5
hereof, the indemnification provisions set forth in Section 8 hereof and the
agreements and covenants set forth in Sections 4(e) and 11, shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall affect the Company’s or the Buyer’s rights or obligations
(i) under the Registration Rights Agreement which shall survive any such
termination in accordance with its terms or (ii) under this Agreement with
respect to pending purchases and the Company and the Buyer shall complete their
respective obligations with respect to any pending purchases under this
Agreement.

(l)    No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby. Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out of pocket expenses)
arising in connection with any such claim.

(m)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

(n)    Failure or Indulgence Not Waiver. No failure or delay in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

*    *    *    *    *

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

THE COMPANY: VERU INC. By:   /s/ Mitchell S. Steiner, M.D. Name: Mitchell S.
Steiner, M.D. Title: President and Chief Executive Officer

 

BUYER:

ASPIRE CAPITAL FUND, LLC

BY: ASPIRE CAPITAL PARTNERS, LLC

BY: SGM HOLDINGS CORP.

By:   /s/ Steven G. Martin Name: Steven G. Martin Title: President

 

25